On Petition to E-eheaR.
In response to the petition to rehear we are pleased to say that our regard for counsel for the petitioner is such that no apology was at all necessary for his action in again challenging our attention to the question raised in the original assignment of error. While it is true that we had quite a heavy docket at Knoxville to dispose of (approximately 130 cases) yet we gave to each and every case, including petitioner’s, the most careful consideration.
It is conceded that the case before us was heard on oral evidence and that the trial judge filed a memorandum opinion on December 19, 1947, which was during the term the case was tried, but judgment was not entered until the succeeding term on January 16,1948. Petitioner contends that the judgment is void. It is insisted that Code Section 10347 was not complied with and that since the hearing was concluded more than four *224days before tbe end of tbe term, and tbe term not being extended by order of court, there was no authority for entering tbe judgment at tbe succeeding term of court. Contention is further made that Code Section 10312, and tbe amendment.of 1947, Chapter 48 of tbe Acts, of 1947, applies to cases on trial which cannot be concluded by tbe end of tbe term, and since tbe instant case was concluded more than four days before tbe end of tbe term Section 10312 and tbe amendment thereto bad no application.
We think that Code Section 10347, Chapter 441 of tbe Public Acts of 1903, upon which petitioner relies, and Code Section 10312 as amended by tbe Acts of 1947, should be considered in pari materia because they undertake to control tbe effect of tbe ending of tbe term on litigation pending in tbe Circuit Court.
Code Section 10347 reads as follows:
“When any judge of any circuit tries a case without tbe intervention of a jury, whether be is required to reduce bis findings of facts to writing or not, be shall be required to render bis decision and have judgment entered in tbe case at tbe term of court at which tbe case is tried; provided, all tbe testimony or evidence in tbe case is beard as much as four days previous to tbe termination of said term of court. ’ ’
Section 10312 is as follows:
“When any case, on trial by court or jury, is undetermined at tbe time tbe term at which it is pending expires, on account of time, and on account of the arrival of tbe succeeding term, tbe term shall be extended and continued into such succeeding term for all tbe purposes of trying, disposing of, and returning verdict and rendering judgment in such case, tbe same as if such new term bad *225not arrived. And the jury trying snch case shall not he discharged becanse of the expiration of the term.”
The amendment to Section 10312 is as follows:
‘ ‘ That the trial conrt shall have fnll authority to hear motions for a new trial, grant appeals, and extend the time for the filing of bills of exception, or wayside hills of exception, for and during a period of thirty days from the entry of the original judgment or jury verdict, regardless of the extension of the trial term by operation of law, or by order of court, or whether the court was adjourned from day to day or to court in course, and regardless of the time the original judgment or jury verdict wsa entered — whether at the trial term or thereafter —it being the object and purpose of this amendatory Act to render effective all acts of the trial judge relating to any case disposed of by him as fully and completely as if said acts had been performed during the trial term.”
We find no merit in the contention of the pe-tioner that his case was not pending at the end of the September term of conrt 1947, but had been concluded more than ten days before the beginning of the succeeding term, and for this reason it was necessary to extend the term by formal order.
The petitioner argues that Section 10347 made it mandatory upon the trial judge to decide the case and enter judgment at the September term of court and not having done so the court lost jurisdiction of the case. But able counsel for the petitioner overlooks the fact that the Legislature has no authority to peremptorily command the court to decide a case during the term at which it is being tried. No case is cited, and we think none can be found, where any Legislature has ever undertaken to thus usurp the inherent power of any judicial tribunal.
*226The only effect of Section 10347 is that where a case was not decided and judgment entered, if the trial was concluded as much as four days before the end of the term, that it was necessary to enter an order extending the term. But the enactment of the foregoing amendatory Act repeals by implication Section 10347 as effectually as if special reference had been made to it, in that it is no longer necessary to enter an order extending the term to take care of any case, or any question relating to it, where such case had not been concluded at the end of the term, or where it was concluded but no judgment entered.
We welcomed this amendment to Section 10312, and we feel that it was also gratifying to the Bar, in that it removed entirely from the realm of controversy all technical questions as to when a trial court retained or lost jurisdiction of a case by reason of the end of the term. Our brethren of the Court of Appeals, Judge AndeRson in Mitchell v. Porter, 26 Tenn. App. 498, 173 S. W. (2d) 443, and Judge Hickerson in Standard Oil Co. v. Naramore, 30 Tenn. App., 430, 207 S. W. (2d) 7, labored long and ably with the problem, not to mention cases in which this Court has often toiled. But it is correct to say, as we did in the original opinion, that these decisions are now “a dead letter”, thanks to the Lord and the Legislature of 1947.
The petition to rehear is denied.
All concur.